

117 HRES 336 IH: Calling on the Government of the Russian Federation to provide evidence or to release United States citizen Paul Whelan.
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 336IN THE HOUSE OF REPRESENTATIVESApril 20, 2021Ms. Stevens (for herself, Mr. Walberg, Mr. Levin of Michigan, Mr. Bergman, Mrs. Dingell, Mrs. Lawrence, Mr. Kildee, and Mr. Huizenga) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCalling on the Government of the Russian Federation to provide evidence or to release United States citizen Paul Whelan.Whereas United States citizen Paul Whelan is a resident of Novi, Michigan, and a United States Marine Corps veteran;Whereas Paul Whelan traveled to Moscow for the wedding of a personal friend on December 22, 2018;Whereas Russia’s Federal Security Service arrested Paul Whelan at the Metropol Hotel in Moscow on December 28, 2018, and charged him with espionage;Whereas the Federal Security Service has never provided any evidence of supposed wrongdoing;Whereas Paul Whelan was imprisoned in Lefortovo Prison and was held there for more than 19 months after his arrest in pretrial detention;Whereas a Moscow court extended Paul Whelan’s pretrial detention multiple times without publicly presenting justification or evidence of wrongdoing;Whereas even Paul Whelan’s Federal Security Service-appointed lawyer, Vladimir Zherebenkov, said on May 24, 2019, [The Federal Security Service] always roll[s] out what they have, but in this case, we’ve seen nothing concrete against Whelan in five months. That means there is nothing.;Whereas the then United States Ambassador to the Russian Federation, Jon Huntsman, responded on April 12, 2019, to a question about the detention of Paul Whelan, If the Russians have evidence, they should bring it forward. We have seen nothing. If there was a case, I think the evidence would have been brought forward by now.;Whereas then Secretary of State Mike Pompeo met with Russian Foreign Minister Sergey Lavrov on May 14, 2019, and urged him to ensure United States citizens are not unjustly held abroad;Whereas the Kremlin has refused Paul Whelan full access to his lawyer and the so-called evidence against him;Whereas any evidence he has seen is in Russian, a language Paul does not read or speak;Whereas Lefortovo pretrial detention facility and the Ministry of Foreign Affairs refused to provide medical treatment for Paul Whelan’s medical condition, despite being aware of its worsening state, resulting in emergency surgery on May 29, 2020;Whereas Paul Whelan was wrongfully convicted on June 15, 2020, and sentenced to 16 years in a Russian labor camp by a 3-judge panel, in a trial witnessed by then United States Ambassador John Sullivan, who referred to it as a mockery of justice due to the denial of a fair trial and the exclusion of defense witnesses;Whereas in August 2020, on an unknown day because he was moved secretly, Paul Whelan was transferred to camp IK–17, a penal labor camp in Mordovia, where he is forced to work 6 days a week in a garment factory;Whereas Ambassador John Sullivan, while visiting Paul Whelan at the labor camp in Mordovia, stated that Russian authorities … have never shown the world evidence of his guilt, and reiterated his call that the Russian authorities correct this injustice and release Mr. Whelan; andWhereas Secretary of State Antony Blinken spoke with Russian Foreign Minister Sergei Lavrov on February 4, 2021, and urged him to release Americans detained in Russia, including Paul Whelan and Trevor Reed, so that they are able to return home to their families in the United States: Now, therefore, be itThat the House of Representatives—(1)implores the Government of the Russian Federation to present credible evidence on the allegations against Paul Whelan or immediately release him from imprisonment;(2)implores the Government of the Russian Federation to comply with its international treaty obligations and provide unrestricted consular access to Paul Whelan while he remains imprisoned in Russia;(3)calls on the Government of the Russian Federation to provide Paul Whelan and all other political prisoners their constitutionally afforded due process rights and universally recognized human rights; and(4)expresses sympathy to the family of Paul Whelan for this travesty to justice and personal hardship, and expresses hope that their ordeal can soon be brought to a just end.